DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 26 August 2022.  Amendments to claims 1, 19, and 23 are acknowledged and have been carefully considered.  Claims 1-26 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
a) providing an internet system comprising 
i) a requester portal through which a human requester may pose a question framing an issue for advice to the plurality of human resolvers; 
ii) a resolver portal through which a human resolver may provide advice regarding the issue through internet communication in return for a compensation; 
b) obtaining a payment from each requester; 
c) using only a portion of said payment to compensate said resolver for the advice; 
wherein a plurality of said requesters and a plurality of said resolvers are participating in said internet system in a comprehensive approach to minimize said risk.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1 and 3-13 is/are drawn to methods (i.e., a process), claims 2 and 14-26 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-26 is/are drawn to one of the statutory categories of invention.

Independent claim 2 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of a human requester may pose a question framing an issue for advice to the plurality of human resolvers; a human resolver may provide advice regarding the issue in return for a compensation; obtaining a payment from each requester; using only a portion of said payment to compensate said resolver for the advice; wherein a plurality of said requesters and a plurality of said resolvers are participating in a comprehensive approach to minimize said risk.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The instant claims are also similar to judicial exceptions such as mental processes including observation, evaluation, judgement, and opinion.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system embodied as an internet system including a portal to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [19] recites “internet system according to the invention is a proprietary platform which comprises a web or mobile device compatible application,” written description paragraph [20] recites “internet system according to the invention may be accessed from a computer or a mobile device,” written description paragraph [21] recites “internet system according to the invention is a combination of a server side and user side applications. The internet system according to the invention comprises of a data repository,” written description paragraph [26] recites “requester portal according to the invention is the interface available to the requester” and written description paragraph [32] recites “resolver portal according to the invention is the interface available to the resolver.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 3-26 are directed to the judicial exception as explained above for Claims 1 and 2, and are further directed to limitations directed to enabling resolvers and requesters to connect and interact to perform a variety of communications and deliver associated compensation to the resolvers and communicators.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 3-26 do not add more to the abstract idea of independent Claims 1 and 2 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalsi (20100223157) in view of Gottemukkala et al. (20170140310).

Claims 1 and 2:	Kalsi discloses a method and internet system of organizing human activity on the internet towards minimizing risk by resolving issues raised, said method comprising:
a) providing an internet system ([94-99, Fig. 5]) comprising: 
i) a requester portal through which a human requester may pose a question framing an issue for advice to the plurality of human resolvers ([47 “receiving a question from a knowledge consumer over the network containing a request for professional knowledge assistance; displaying the question to a plurality of knowledge producers over the network; receiving a knowledge content offering responsive to the question from at least one of the knowledge producers; and transmitting the responsive knowledge content offering to the knowledge consumer generating the question with an associated purchase price, wherein the knowledge consumer may purchase and view the knowledge content in real time over the Internet,” 126 “Knowledge Consumer A30 uses their remote computer or other Internet access device to initially gain access the Knowledge Marketplace System 100 via the Internet through On-Demand knowledge content Access Web Portal A….post a knowledge or information search query (Step A31) or alternatively to search for pre-existing knowledge content,” 131, 136-138, Fig. 3]); 
ii) a resolver portal through which a human resolver may provide advice regarding the issue through internet communication in return for a compensation ([47 “receiving a question from a knowledge consumer over the network containing a request for professional knowledge assistance; displaying the question to a plurality of knowledge producers over the network; receiving a knowledge content offering responsive to the question from at least one of the knowledge producers; and transmitting the responsive knowledge content offering to the knowledge consumer generating the question with an associated purchase price, wherein the knowledge consumer may purchase and view the knowledge content in real time over the Internet,” 149 “Knowledge Producer A40 uses their remote computer or other Internet access device to log onto the SPINACT.TM. Knowledge Marketplace System,” 150, 151, 152, 153 “Knowledge Producer can answer the query on-demand (Step A47, FIG. 4) by either (1) creating and uploading new knowledge content F103 via clicking the "Answer this Question" button F44 (see FIG. 9), or alternatively (2) linking the Knowledge Query to an already uploaded knowledge content F103 via clicking the "Link your Content" Button F47 (see FIG. 9),” 159 “Knowledge Producer next determines a price that will be charged to a Knowledge Consumer for purchasing the rights to view the knowledge content,” Fig. 4]); 
b) obtaining a payment from each requester ([138 “Knowledge Consumer next selects, purchases, and reviews/downloads the desired knowledge content F103 selection from the search results F84 which is initiated by clicking on "Buy Now" tag for Open Knowledge Marketplace content or the "Subscribed" tag for content from the Qualified Content Library,” 139, 140]); 
c) using only a portion of said payment to compensate said resolver for the advice ([159 “subscription pricing,” 189 “Knowledge Marketplace System of the present invention operatively implements a unique financial reimbursement model for Knowledge Producers,” 197, 203 “Knowledge Producers will be reimbursed based on the total number of Pay-Per-Views of their specific knowledge content residing in a given Category Bucket that is viewed by Knowledge Consumers over the same period,” 204-209]); 
Kalsi does not explicitly disclose, however Gottemukkala discloses:
wherein a plurality of said requesters and a plurality of said resolvers are participating in said internet system in a comprehensive approach to minimize said risk ([32 “portion of a discussion as evidence of a risk or opportunity associated with the related business entity or plan. A risk can be an event, circumstance, trend, or condition that suggests that a business entity or plan (e.g., modeled in models 210) will be affected negatively,” 36 “discussion system (e.g., 215) can provide a web-based interface accessible using an internet browser (e.g., 268). In other instances, a discussion system client, such as a discussion tool 270, can be installed on the endpoint device (e.g., 225) to allow a user to utilize the discussion platform hosted by discussion system 215. In either case, users can generate discussion posts and other discussion and collaboration data, as well as view the discussion posts generated by others utilizing endpoint devices,” 57 “in response to identifying risks and opportunities from a corpus of discussion posts, segment planners can initiate collaboration with impacted groups or people within the enterprise,” 68-72]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the claimed limitation “a comprehensive approach to minimize said risk,” to be intended use language and thus is given little if any patentable weight.
Therefore it would be obvious for Kalsi wherein a plurality of said requesters and a plurality of said resolvers are participating in said internet system in a comprehensive approach to minimize said risk as per the steps of Gottemukkala in order to provides a method and system of enabling users to access a system of experts in order to receive a number of inputs and facts to arrive at an approach to minimize risk related to a variety of actions or problems.

Claim 3:	Kalsi in view of Gottemukkala discloses the method as for Claim 1 above, and Kalsi further discloses wherein the internet system provides a means to connect requesters and resolvers ([43-49]).  

Claim 4:	Kalsi in view of Gottemukkala discloses the method as for Claim 1 above, and Kalsi further discloses wherein the compensation to the resolver is calculated by the internet system based on a proprietary rating system ([204 “Producer Reimbursement is the rate at which Producers are compensated for every Pay-Per-View of knowledge content that is viewed by the subscribers of a given Category Buckets,” 205 “Transaction Fee is a variable that would be adjusted from time to time, based on market conditions, fixed costs, operating costs, and other factors. In some embodiments, the SPINACT.TM. Transaction Fee may also vary from one Knowledge Producer to another depending upon the volume of Pay-Per-Views attributable to an individual producer over a given period,” 206-210]).  

Claim 5:	Kalsi in view of Gottemukkala discloses the method as for Claim 4 above, and Kalsi further discloses wherein the proprietary rating system is constructed from the input provided by the requester for the quality of advice that was provided regarding the issue ([204-209, 210 “Knowledge Producers with higher ratings and better quality content are going to perform better over others,”]).  

Claims 6 and 25:	Kalsi in view of Gottemukkala discloses the method as for Claims 1 and 2 above, and Kalsi further discloses wherein the compensation may be a monetary or non-monetary compensation ([204-210]).  

Claims 7 and 26:	Kalsi in view of Gottemukkala discloses the method as for Claims 6 and 25 above, and Kalsi further discloses wherein the non-monetary compensation comprises of points or credits ([212 “total Pay-Per-View cost may be distributed or credited to a Knowledge Producer's SPINACT.TM. account less a Non-Subscription Pay-Per-View transaction fee charged by the Knowledge Marketplace System (e.g. a fixed fee or percentage),”]).  

Claim 8:	Kalsi in view of Gottemukkala discloses the method as for Claim 1 above, and Kalsi further discloses wherein the requester portal provides a means for a requester to frame an issue for advice anonymously ([150 “conduct searches and browse for knowledge content without first establishing an account by logging into the Knowledge Marketplace System as a guest or anonymously,”]).  

Claim 9:	Kalsi in view of Gottemukkala discloses the method as for Claim 1 above, and Kalsi further discloses wherein the resolver portal provides a means for a resolver to provide advice anonymously ([126, 127 “pre-defined topical Knowledge Categories F81 tags appearing in the webpage display screen. It should be noted that these topical Knowledge Categories F81 relate to professional technical, business, or other professional topics or subject matter (e.g. IT, Health Care, Business Development, etc. as shown) and are distinct from knowledge content type classifications (e.g. Knowledge, Training, and Solution Centers content types shown) which are assigned to describe and organize the information packets submitted by Knowledge Producers,” 128, 129]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the provision of general advice or knowledge produced by a Knowledge Producer as a general information element related to a search query to be the provision of anonymously generated knowledge or advice.

Claim 10:	Kalsi in view of Gottemukkala discloses the method as for Claim 1 above, and Kalsi further discloses wherein the requester portal provides for selection of one or more issue categories from an array of categories ([126, 127 “Knowledge Consumer A30 may conduct searches for pre-existing knowledge content,” 128, 129]).  

Claim 11:	Kalsi in view of Gottemukkala discloses the method as for Claim 10 above, and Kalsi further discloses wherein the requester portal provides for a further selection of one or more issue subcategories from an array of subcategories ([127 “Knowledge Consumer can browse for pre-existing knowledge content F103 (Step A32) which may reside in the Knowledge Marketplace System's databases 15 (FIG. 5) and Qualified Content Library by selecting one of the pre-defined topical Knowledge Categories F81 tags appearing in the webpage display screen,”]).  

Claim 12:	Kalsi in view of Gottemukkala disclose the method as for Claim 11 above, and Kalsi further discloses wherein the requester portal provides for a means to include additional details of the issue ([129 “refresh the displayed tags F82 on a continuously changing basis as the user clicks on different Knowledge Categories F81 and Knowledge Sub-Categories F83. The user can alternatively further narrow his/her search by clicking on a specific tag F82 within the Tag Cloud F85. The Tag Cloud F85 advantageously facilitates and accelerates the speed at which a Knowledge Consumer A30 can navigate through the Knowledge Marketplace System,”]).  

Claim 13:	Kalsi in view of Gottemukkala disclose the method as for Claim 1 above, and Kalsi further discloses wherein the resolver portal provides for a means to provide a detailed response ([127-130, 131 “search results returned are only a representative portion of the entire knowledge content F103 (i.e. pre-packaged information packets), and more preferably in the form of abstracts or summaries (also referred to herein as "Previews" or snapshots) that are prepared by a Knowledge Producer when creating new knowledge content for uploading into the Knowledge Marketplace System,” 133, 134]).  

Claim 14:	Kalsi in view of Gottemukkala disclose the method as for Claim 2 above, and Kalsi further discloses which is accessed by the means of a web or a mobile device compatible application ([126 “remote computer or other Internet access device to initially gain access the Knowledge Marketplace System 100 via the Internet through On-Demand knowledge content Access Web Portal,” Fig. 5 (i.e., mobile communications server, element 7)]).  

Claim 15:	Kalsi in view of Gottemukkala disclose the method as for Claim 14 above, and Kalsi further discloses wherein the web or mobile device compatible application is a special application designed to provide access to said internet system ([125 “Knowledge Marketplace System 100 executing instructions or control logic programmed into and running on the System's computer and communication network (see FIG. 5) that is responsive to input and selections made by the Knowledge Consumer,” 126, 127]).  

Claim 16:	Kalsi in view of Gottemukkala disclose the method as for Claim 15 above, and Kalsi further discloses wherein the mobile device is a smart phone or a smart tablet ([99 “access Web Applications Server 1 via any Internet access-capable device including without limitation conventional remote personal computers, cellular phones, personal digital assistant (PDA) or Blackberry type devices,” 225 “Mobile Communication Server,”]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets Applicant’s claimed smart phone or smart tablet to be known by a person of skill in the art to be encompassed by the above listed devices of Kalsi.  

Claim 17:	Kalsi in view of Gottemukkala disclose the method as for Claim 2 above, and Kalsi further discloses:
a) a data repository ([94-98, Fig. 5 (see elements 1, 2, 3, 4, 5, and 15)]); 
b) a means to connect the requesters and the resolvers; wherein the data repository comprises of information related to requester profile, resolver profile, resolution networks, issues, advice and other information exchanged between the requester and the resolver or included by said system for facilitating the exchange ([94-98, 139, 140 “automatically collect, manage, track and update on a continuous basis a list of active Category Bucket subscriptions associating each Knowledge Consumers and Knowledge Producers via their unique ID with the Category Buckets in which they hold valid descriptions, 141, 151]).  

Claim 18:	Kalsi in view of Gottemukkala disclose the method as for Claim 17 above, and Kalsi further discloses wherein the data repository comprises of repository of the current as well as archived issues and advice ([94-107, Fig. 5]).  

	Claim 19:	Kalsi in view of Gottemukkala disclose the method as for Claim 18 above, and Kalsi further discloses one or more sensors, wherein the sensor gathers data from the surroundings ([96 “Content Management Server 2 may be used to augment the Database Server 3 if, for example, the amount of data stored and processed by the Knowledge Marketplace System becomes too large for the Database Server alone to manage. It will be appreciated, however, that in other embodiments a Database Server 3 or Content Management Server 2 alone may be used so long as the necessary database and content management software functions and control logic may be performed,” 144 “system then automatically generates and displays "Similar Questions" to the Knowledge Consumer in display field F63 for consideration as the question is being input and typed. This advantageously reduces errors and duplication of metadata and allows for a self-organizing "Knowledge Marketplace" to evolve through expanding and continuous usage of the system,”]), 
wherein said surroundings include individual users, communities, and businesses ([51 “computers and/or servers are interconnected to each other and users over the Internet via a communication system and links for receiving, cataloging, locating, retrieving, exchanging, and distributing data and information related to the professional services, knowledge and training,” 55-57, 136 “many different "Knowledge Attributes" F52 of interest displayed in fields such as Title, Price, Ratings, Number of Views/Downloads, Knowledge Producer's Profile, Preview details,” 145 “user may click the "Preview" button F620 to review the question request for knowledge content F103, and then clicks the "Ask the Community" or similar button F621 to submit the question to the Knowledge Marketplace Community. The system 100 then publishes the Knowledge Consumer's question in the Knowledge Marketplace which is automatically routed to Knowledge Producers for consideration,” 151 “system 100 then accesses and downloads the Knowledge Producer's existing profile and allows the content to be edited and saved to the Knowledge Marketplace System's databases,” 167 “Knowledge Marketplace System and software running thereon has been pre-programmed with the set of predetermined evaluation criteria relevant to the particular technical/business category to be used in evaluating the prospective Knowledge Producer. Accordingly, the Knowledge Marketplace System establishes and applies a unique set of evaluation criteria for each technical/business category,”]); 
wherein said sensors collect and provide the data to the system in real-time ([44 “system is operative to allow the knowledge consumer to preview, select, and purchase an information packet online for viewing in real time over the Internet,” 45 “receive a search or browse request from the knowledge consumer; retrieve one or more previews of information packets from the online knowledge content library responsive to the knowledge consumer request; and display the one or more information packet previews in the Web portal to the knowledge consumer with the associated content type tag designation,” 152 “Knowledge Producer A40 may view the posted "Knowledge Queries" or questions by Knowledge Consumers in Step A42 (FIG. 4) which are displayed in the Latest Posted Questions field F14 shown in FIG. 6. Field F14 is populated with recent posted Knowledge Queries from Step A35 shown in FIGS. 3 and 4 as described above. The Latest Answers/Content F13 to posted questions may be displayed to the Knowledge Producer in the display screen,”]). 
Examiner Note: Examiner, under a broadest reasonable interpretation and guided by written description paragraphs [25] as recited, “monitoring device that gathers data regarding the state of the system or the environment that it is monitoring and of the monitoring devices,” and paragraphs [42] and [43], interprets the implementation of sensors as being a wide range of sensing devices related to system performance including defining surroundings as including individual users, communities, and business which in accordance with the written description include data management implementations and collection of user related information related to the claimed inventive system.  The term “surroundings” as included in the claim is not defined by the claim language or the written description in such a way that a person of skill in the relevant arts would discern a meaning of the term such that the operating status of a computing system or relevant information regarding a user, community, business or participating entity is precluded.  Thus the disclosures of Kalsi in view of the system and personal usage status monitoring disclosed by Kalsi is determined by the Examiner to read upon the claimed surroundings (i.e., profiles or information related to users, communities, and businesses) in the context of the disclosures of the written description. 

Claim 20:	Kalsi in view of Gottemukkala disclose the method as for Claim 2 above, and Kalsi further discloses wherein the requester portal comprises of profile of the requester and profiles of resolvers participating in their resolution networks ([94-98, 139, 140 “automatically collect, manage, track and update on a continuous basis a list of active Category Bucket subscriptions associating each Knowledge Consumers and Knowledge Producers via their unique ID with the Category Buckets in which they hold valid descriptions, 141, 151]).  

Claim 21:	Kalsi in view of Gottemukkala disclose the method as for Claim 2 above, and Kalsi further discloses wherein the resolver portal comprises of profile of the resolver and profiles of requesters connected with said resolver ([94-98, 139, 140 “automatically collect, manage, track and update on a continuous basis a list of active Category Bucket subscriptions associating each Knowledge Consumers and Knowledge Producers via their unique ID with the Category Buckets in which they hold valid descriptions, 141, 151]).  

Claim 22:	Kalsi in view of Gottemukkala disclose the method as for Claim 20 above, and Kalsi further discloses wherein the requester portal further comprising of: 
a) a means to re-open archived issues and advice ([94-99, 138-140,  and 
b) a means to manage resolution networks and means to manage requester and resolver participation ([101-103, 107 “Knowledge Marketplace System in one embodiment, therefore, is preferably adapted and operative to receive knowledge content from Knowledge Producers over the Internet in the form of pre-packaged professional information packets, assign Knowledge Producer-identified or System-designated tags (metadata) to each packet according to content type, and sort and organize the knowledge content or packets,” 109, 110]).  

Claim 23:	Kalsi in view of Gottemukkala disclose the method as for Claim 2 above, and Kalsi further discloses wherein payment to the resolver is calculated based on a proprietary rating system ([141, 203, 204, 205 “Transaction Fee may also vary for a single Knowledge Producer from one Category Bucket to another Category Bucket wherein a Knowledge Producer's knowledge content in one professional technical/business area may be more popular than that same Knowledge Producer's Knowledge Consumer in another technical/business area,” 206-209]).  

Claim 24:	Kalsi in view of Gottemukkala disclose the method as for Claim 23 above, and Kalsi further discloses wherein the proprietary rating system is constructed by the input from the requesters for the quality of advice that was provided to them by the resolvers ([141, 175 “knowledge content information packets may be rated according to quality factors including without limitation price, content quality, content relevance to topic, and others,” 203, 204, 205 “Transaction Fee may also vary for a single Knowledge Producer from one Category Bucket to another Category Bucket wherein a Knowledge Producer's knowledge content in one professional technical/business area may be more popular than that same Knowledge Producer's Knowledge Consumer in another technical/business area,” 206-209, 210 “Knowledge Producers with higher ratings and better quality content are going to perform better over others,”]). 

Response to Arguments
Applicants arguments and amendments, see Remarks/Amendments submitted 26 August 2022 with respect to the rejection of claims 1-26 have been carefully considered and are addressed below.
Claim Objections
Applicants amendments to Claims 1, 2 and 23 with respect to the previously made objections are withdrawn in view of the submitted amendments.  
Claim Interpretation
The Applicants have not addressed the Examiner’s previous interpretation of the claims 2, 3, 8, 9, 12-14, 17, 22 under 35 USC 112(f) and sixth paragraph as being directed to means plus function and therefore the interpretation is maintained. 
Claim Rejections - 35 USC § 112
	Applicants amendments to claim 19 by incorporating elements from the written description are sufficient to overcome the previously made rejection of the claims in view of 35 USC 112 second amendment.  As noted above in the rejection of claim 19 under references to Kalsi is maintained, the Examiner’s interpretation of the claims with respect to the defined surroundings as users, communities, and business includes the incorporation of user profiles and consolidated information with respect to businesses and groups of users.
Claim Rejections - 35 USC § 101
Applicant's arguments and amendments filed 26 August 2022 with respect to the rejection of all pending claims under 35 USC 101 have been fully considered but they are not persuasive. 
Applicants argue that the instant invention is not directed to an abstract idea or judicial exception because the claimed process runs on the internet using an internet system comprised of proprietary software, and as well requires such a system to function.  Additionally Applicants assert the claimed internet system is not a generic processor.
Examiner respectfully disagrees and replies first that the interpretation that the claims are directed to an abstract idea will be maintained because the claimed invention is directed to the facilitating of communications between users of computing systems as well as determining payment for communication access.  This judicial exception as explained above is similar to abstract ideas related to organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The instant claims are also similar to judicial exceptions such as mental processes including observation, evaluation, judgement, and opinion.  Examiner interprets the claimed invention directed to the facilitation of communication between users and the processing of relevant transactions to be the organization and management of user interactions, behaviors, and implementation of relevant rules or instructions.  Thus the interpretation of the claims as directed to a judicial exception is maintained.
Next, Examiner respectfully disagrees and replies that the argued position that the restriction of access to the claimed system to authorized users and the use of specifically developed software for the particular claimed processes is interpreted by the Examiner to be the provision of access to a computing system by well-known and generic procedures performed by well-known computing processes.  Applicants description of the claimed computing system as referred to above, and as cited to with reference to written description paragraphs [19]-[21], [26], and [32] recites general computing systems including interfaces and generic computing components at an extremely high degree of generality and thus does not rise to the level of a practical application or improvement to a computing system.  The written description when considered in combination with the claims simply recites the use of generic computing systems including internet based and computer facilitated communications between users for the purpose of accomplishing the claimed invention.  The Examiner has reviewed the written description and claims in detail for the purpose of determining eligibility under 35 USC 101 and continues to maintain the rejection of all pending claims under USC 101.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive. 
a.	Applicants argue that the combination of Kalsi and Gottemukkala does not disclose the direct communication in the form of a question between a requestor and resolver or resolver network and instead is directed to enabling consumers to purchase access to particular information packets based upon accessing a knowledge database.
Examiner respectfully disagrees and replies that at least as disclosed by Kalsi as cited to above at paragraph [47] requestors (i.e., “knowledge consumer”) and resolvers (i.e., knowledge producer) engage in real time interactions such as questions and answers between communicating participants wherein requestors post information requests and resolvers respond to the information requests in return for compensation by means of an internet based communications system and associated displays.  Thus Kalsi discloses the facilitation of interactions between a variety of numbers of requestors and resolvers and the facilitation of communications over real time.  While Kalsi discloses the accessing of stored data in response to posted interaction requests, Kalsi as well discloses the provision of real time question and answer interactions between participants.  See Kalsi at least at paragraph [145] disclosing the publishing of a requestor question to a knowledge marketplace for timely and automatic routing to resolvers, Kalsi at paragraph [152] discloses the implementation of a discussion board for the facilitation of timely interactions between requesters and resolvers, and Kalsi paragraph [214] discloses the facilitated collaboration between requesters and resolvers during live interactive sessions.  Thus the Examiner determines that the cited to prior art reference Kalsi discloses the submission of questions and other information directly from requesters to resolvers and the provision of a timely response, and is not restricted to providing information only in response to a search query by simply accessing a database.  Thus for the reasons elucidated above, the rejection of the instant claims in view of the application of Kalsi in combination with Gottemukkala is maintained.  
b.	Applicants argue that cited to reference Gottemukkala because there is no motivation to combine the reference with Kalsi since Gottemukkala is directed to the creation of a decision making model for an organization, and does not specifically address posts or discussions to a resolver as claimed.
Examiner respectfully disagrees and replies that Gottemukkala as interpreted under a broadest reasonable interpretation, discloses the facilitation of discussions between participants requesting information and answers and procedures decided by a variety of participants.  Gottemukkala is directed to facilitation of discussions and resolutions of issues related to risks as claimed.  In view of the combination of Kalsi which discloses the facilitation of real time discussions between requesters and resolvers, and the disclosures the Gottemukkala as related to discussions focused on risk, the Examiner continues to maintain the rejection as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached References Cited form 892.
	See Kline et al., (20190370556) for disclosures related to the establishment of real-time communications sessions between parties with respect to extracted features of images.  See at least paras. [31]-[36]
	See Pal et al. (20150088906) for disclosures related to the routing of questions among members of online communities and the capturing of assessed answers to the questions.  See at least paras. [21]-[37]
	See Matthews et al. (20040139156) for disclosures related to the provision of technical assistance to purchasers of products or services in a real time communication system.  See at least paras. [81]-[95]
	See Tozzi (WO 2014/018065) for disclosures related to the online resolution of issues by connecting service providers and service consumers for problem resolution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682